Citation Nr: 0522326	
Decision Date: 08/17/05    Archive Date: 08/25/05

DOCKET NO.  99-13 952A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1. Entitlement to service connection for right ear hearing 
loss. 

2. Entitlement to service connection for residuals of a right 
leg injury.

3. Entitlement to service connection for residuals of a right 
ankle injury.

4. Entitlement to a higher initial rating for residuals of a 
cervical spine injury with traumatic arthritis, rated 10 
percent from November 4, 1997, to June 21, 2004, and 20 
percent from June 22, 2004.

5. Entitlement to a higher initial rating for right shoulder 
impingement syndrome, rated 0 percent from November 4, 1997, 
to December 12, 2002, and 10 percent from December 13, 2002. 

6. Entitlement to a higher initial rating for left shoulder 
impingement syndrome, rated 0 percent disabling from November 
4, 1997, to December 12, 2002, and 10 percent from December 
13, 2002.



REPRESENTATION

Veteran represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Veteran 
ATTORNEY FOR THE BOARD

L. J. Vecchiollo


INTRODUCTION

The veteran served on active duty from October 1970 to March 
1990.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a March 1998 rating decision and subsequent 
rating decisions of the Columbia, South Carolina, Department 
of Veterans Affairs (VA) Regional Office (RO).  

The veteran has been granted service connection for a 
cervical spine disability and bilateral shoulder 
disabilities.  He was assigned increased, staged rating for 
these three conditions, and he appealed for higher initial 
ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  

The issue of service connection for residuals of a right 
ankle injury is REMANDED to the agency of original 
jurisdiction via the Appeals Management Center (AMC), in 
Washington, DC.  



FINDINGS OF FACT

1. Right ear hearing loss, as defined by VA regulation, was 
not present during service or within one year of service, and 
the post-service right ear hearing loss is unrelated to 
service. 

2. X-rays in service revealed a fracture of the fibula. 

3. From November 4, 1997, to June 21, 2004, the residuals of 
the cervical spine injury with traumatic arthritis were 
manifested by minimal degenerative changes and no more than 
mild limitation of motion. 

4. Since June 22, 2004, the residuals of the cervical spine 
injury with traumatic arthritis are manifested by minimal 
degenerative changes and no more than moderate limitation of 
motion. 

5. From November 4, 1997, to December 12, 2002, the right 
shoulder impingement syndrome was manifested by motion above 
shoulder level with pain. 

6. Since December 13, 2002, the right shoulder impingement 
syndrome is manifested by motion above shoulder level with 
pain.

7. From November 4, 1997, to December 12, 2002, the left 
shoulder impingement syndrome was manifested by motion above 
shoulder level with pain. 

8. Since December 13, 2002, the left shoulder impingement 
syndrome is manifested by motion above shoulder level with 
pain. 




CONCLUSIONS OF LAW

1. Right ear hearing loss was not incurred in service, and 
service connection may not be presumed on the basis of 
manifestation of right ear hearing loss within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1131, 1137, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309. 3.385 (2004). 

2. Fracture of the right fibula was incurred in service.  38 
U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. § 
3.303 (2004).

3. The criteria for a rating higher than 10 percent, from 
November 4, 1997, to June 21, 2004, or higher than 20 percent 
from June 22, 2004, for residuals of a cervical spine injury 
with traumatic arthritis have not been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5290 (2000); and Diagnostic 
Codes 5003, 5242 (as of September 26, 2003).

4. The criteria for a rating higher than 0 percent, from 
November 4, 1997, to December 12, 2002, or higher than 10 
percent from December 13, 2002, for a right shoulder 
impingement syndrome have not been met.  38 U.S.C.A. § 1155, 
5107(b) (2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic 
Codes 5201, 5203 (2004).

5. The criteria for a rating higher than 0 percent, from 
November 4, 1997, to December 12, 2002, or higher than 10 
percent from December 13, 2002, for a left shoulder 
impingement syndrome have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic 
Codes 5201, 5203 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000, codified in part 
at 38 U.S.C.A. §§ 5103 and 5103A, and implemented in part at 
38 C.F.R § 3.159, amended VA's duties to notify and to assist 
a claimant in developing information and evidence necessary 
to substantiate a claim.  

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence that 
VA will seek to provide, which information and evidence the 
claimant is expected to provide.  And under 38 C.F.R. 
§ 3.159, VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to a 
claim. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO.  If the claim and initial unfavorable 
adjudication occurred prior to the effective date of the 
VCAA, the claimant has the right to subsequent VCAA content-
complying notice and process.  

In March 2003 by letter, the RO notified the veteran of the 
VCAA.  The notice included the type of evidence needed to 
substantiate the claims of service connection, namely, 
evidence of an injury, disease, or event, causing an injury 
or disease, during service; evidence of current disability, 
and evidence of a relationship between the current disability 
and the injury, disease, or event, causing an injury or 
disease during service; and the evidence needed to 
substantiate the claims for increase, namely, evidence that 
the disability had become worse.  The veteran was notified 
that VA would obtain service records, VA records and records 
of other Federal agencies and that he could submit private 
medical records or with his authorization VA would obtain 
private medical records on his behalf.  In the supplemental 
statement of the case, dated in January 2005, the RO cited 
the provision of 38 C.F.R. § 3.159 pertaining to the request 
to provide any evidence in his possession to support his 
claim. 

Regarding the timing of the notice, since the VCAA notice 
came after the initial adjudication of the claim, it did not 
comply with the requirement that the notice must precede the 
adjudication.  However the action of the agency of original 
jurisdiction described above cured the error in the timing of 
the notice because the veteran had a meaningful opportunity 
to participate effectively in the processing of his claim as 
he had the opportunity to submit additional argument and 
evidence.  Mayfield v. Nicholson, 19 Vet. App. _ (2005). 

As for content of the VCAA notice, it substantially complies 
with the specificity requirements of Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (identifying evidence to substantiate 
a claim and the relative duties of VA and the claimant to 
obtain evidence), and of Charles v. Principi, 16 Vet. App. 
370 (2002) (identifying the document that satisfies VCAA 
notice), and, of Pelegrini, supra (requesting that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim, 38 C.F.R. § 3.159). 

For these reasons, the veteran was not prejudiced by the 
delay in providing the VCAA content-complying notice because 
the delay did not affect the essential fairness of the 
adjudication, and no further action is needed to ensure 
compliance with the duty to notify under the VCAA.

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  As there is no additional evidence 
to obtain, the Board concludes that the duty-to-assist 
provisions of the VCAA have been fulfilled. 

Service Connection Claims 
1. Right Ear Hearing Loss

A. Factual Background 

The available service medical records, including the report 
of retirement examination, do not document right ear hearing 
loss.  Audiometric testing on retirement examination revealed 
right ear hearing at the test frequencies of 500, 1000, 2000, 
3000, and 4000 Hertz of 10, 5, 10, 25, and 15 decibels, 
respectively. 

After service on VA examinations in March 1999, June 2003, 
and September 2004, the veteran reported a history of noise 
exposure during service.  Audiometric tests in March 1999 and 
September 2004 were consistent with sensorineural hearing 
loss in the right ear that met the VA standard of hearing 
impairment.  No nexus opinion was given.
B. Analysis 

Service connection may be granted for disability resulting 
from disease or injury incurred in service.  38 U.S.C.A. §§ 
1110, 1131.  

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

In cases in which sensorineural hearing loss is involved, 
service connection may be granted if hearing loss manifested 
to a compensable degree within one year after service.  38 
U.S.C.A. § §1112, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Hearing loss for the purpose of VA disability compensation is 
defined as impaired hearing when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, 
or 4000 hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385. 

Hearing loss was not shown to be present during service and 
hearing loss was first shown in 1999, nine years after 
service and beyond the one-year presumptive period.  For 
these reasons, service connection for hearing loss cannot be 
established on the basis that hearing loss was shown during 
service or hearing loss was manifest within the one-year 
presumptive period.  38 U.S.C.A. § 1110, 1112, 1131, 1137; 
38 C.F.R. § 3.303, 3.307, 3.309.  

This however does not end the analysis.  Service connection 
may also be granted for a disease first diagnosed after 
discharge when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

The remaining question is whether there is medical evidence 
of a nexus between the current right hearing loss and noise 
exposure during service, which is an essential element in any 
claim for service connection.  Where as here the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to 
support the claim.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992). 

Although the veteran has shown that he currently suffers from 
right ear hearing loss, there is no current medical evidence 
that associates the current hearing loss to noise exposure 
during service.  

As only independent medical evidence may be considered by the 
Board to support its findings, the Board finds that on the 
basis of the medical evidence of record the current right 
hearing loss is not related to service. 

2. Residuals of a Right Leg Injury 

A. Factual Background 

On entrance examination in 1970, the lower extremities were 
evaluated as normal.  In September 1988, the veteran injured 
his right leg.  An X-ray revealed no acute fracture, but 
there was evidence of an old fracture of the fibula. 

After service on VA examination in November 1998, the veteran 
reported that he sustained a right fibular fracture during 
basic training that healed uneventfully.  X-rays revealed an 
old healed fracture of the right fibula.  The diagnostic 
impression was a healed right fibular fracture with no 
sequelae. 



B. Analysis 

Service connection may be granted for disability resulting 
from disease or injury incurred in service.  38 U.S.C.A. §§ 
1110, 1131; 38 C.F.R. § 3.303. 

While not all of the veteran's service medical records are 
available, the report of entrance examination is and in the 
absence of a notation of a pre-existing fibula fracture, the 
veteran is presumed to have been in sound condition when he 
entered service.  And as a fracture of the right fibula was 
first document by X-ray in service and as there is current X-
ray evidence of the fracture, the evidence establishes the 
fracture was incurred during service. 

General Policy in Rating Disabilities 

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with various criteria set forth in VA's Schedule for Rating 
Disabilities, which is based on average impairment in earning 
capacity.  When making determinations concerning the 
appropriate rating to be assigned, VA must take into account 
the veteran's entire medical history and circumstances.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection of parts of the 
musculoskeletal system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance.  The functional loss may be due 
to absence of part, or all, of the necessary bones, joints, 
and muscles, or associated structures, or to deformity, 
adhesions, defective enervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part that becomes painful on use must be regarded as 
seriously disabled.  38 C.F.R. §§ 4.40, 4.45.  

As alluded to, since the veteran timely appealed the staged 
ratings initially assigned for the cervical spine and 
shoulder disabilities, the Board must consider when the 
disabilities may have been more severe during the course of 
the appeal.  

3. Cervical Spine Disability

A. Factual Background 

In a December 1999 rating decision, the RO assigned 10 
percent rating for residuals of cervical spine injury with 
traumatic arthritis under Diagnostic Codes 5010, 5290, 
effective November 4, 1997.  

On VA examination in November 1998, the veteran could forward 
flex his chin to his chest and extend 20 degrees without 
pain.  Rotation was 70 degrees in each direction with pain on 
the extremes of motion, and lateral bending was about 20 to 
30 degrees with pain extending to the shoulders.  An X-ray 
study revealed minimal degenerative changes. 

On VA examination in March 2003, the veteran could flex to 3 
centimeters of the chest.  Extension was 40 degrees and 
rotation was 60 degrees, bilaterally.  Motor testing was 5/5 
in the upper extremities.  The bilateral paraspinous 
musculature was tender to palpation.  The diagnosis was 
subjective complaints of cervical spine pain without evidence 
of radiculopathy.  The examiner noted that the veteran did 
have mildly limited cervical flexion and rotation, and that 
the condition was possibly consistent with degenerative 
arthrosis.  

On VA examination in September 2004, forward flexion was 30 
degrees without pain and 40 degrees with pain.  Extension was 
35 degrees without pain and 45 degrees with pain.  Lateral 
flexion was 30 degrees, bilaterally, without pain. Rotation 
was 60 degrees, bilaterally, without pain, and 70 degrees 
with pain.  Motor testing of the upper extremities was 5/5, 
and deep tendon reflexes were normal and symmetrical.  There 
was no sensory loss.  The diagnosis was chronic cervical 
strain.  The examiner stated that flare-ups or repetitive 
motion of the cervical spine caused an additional limitation 
of motion of 10 degrees.  
In December 2004, the RO increased the rating to 20 percent.  

B. Analysis

The veteran contends that his service-connected cervical 
spine disability should be rated higher, as the symptoms and 
manifestations of the disability have increased in severity, 
cause him great pain, and limit his daily activities.

The cervical spine disability includes arthritis.  Arthritis 
is rated based on limitation of motion.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5003 and 5010.

During the course of this appeal, the rating criteria for 
spine disabilities were changed effective September 26, 2003.  
The RO has evaluated the cervical spine disability under both 
the old and new criteria.  Where the law or regulations 
change while a case is pending, the version most favorable to 
the claimant applies.  

The service-connected cervical spine disability was initially 
assigned a 10 percent rating under the old criteria of 
Diagnostic Code 5290 on the basis of mild limitation of 
motion of the cervical spine.  The criterion for the next 
higher rating, 20 percent under the old Diagnostic Code 5290, 
was moderate limitation of motion.  of the cervical spine.  
The criterion for the next higher rating, 30 percent, 
required severe limitation of motion. 

Under the revised or new rating criteria, the service-
connected disability of the cervical spine is rated under the 
general rating formula.  Under this formula, cervical 
disability including arthritis of the spine under Diagnostic 
Code 5242 is rated as follows: 

With or without symptoms such as pain, stiffness, or aching 
in the area of the spine affected by the residuals of the 
injury or disease, a 20 percent rating is warranted when 
forward flexion of the cervical spine is greater than 15 
degrees but not greater than 30 degrees; or, the combined 
range of motion of the cervical spine is not greater than 170 
degrees, or there is muscle spasm or guarding severe enough 
to result in abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  A 30 percent rating 
is assigned when forward flexion of the cervical spine is 15 
degrees or less, or there is favorable ankylosis of the 
entire cervical spine.  68 Fed. Reg. 51454-58 (Aug. 27, 2003) 
(to be codified at 38 C.F.R. § 4.71a, Diagnostic Code 5242).

Note (1) following the general rating formula provides that 
for VA compensation purposes, normal forward flexion of the 
cervical spine is 0 to 45 degrees, extension is 0 to 45 
degrees, left and right lateral flexion are 0 to 45 degrees, 
and left and right lateral rotation are 0 to 80 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal combined range of 
motion of the cervical spine is 340 degrees.  Note (4) 
provides that each range of motion measurement is to be 
rounded to the nearest five degrees.

i. From November 4, 1997, to June 21, 2004

After reviewing the entire medical record, it is concluded 
that an evaluation in excess of 10 percent for the cervical 
spine disability is not warranted, under either the old or 
the new rating criteria as only mild limitation of motion has 
been shown during this period.  And the veteran does not have 
ankylosis.

In concluding that the veteran is not entitled to a 
disability evaluation in excess of 10 percent, the Board has 
also considered whether he is entitled to a higher disability 
evaluation on the basis of functional loss due to pain 
pursuant to 
38 C.F.R. §§ 4.40, 4.45, and 4.59.  While the veteran 
experiences pain, there is no objective clinical indication 
that he has other symptoms, which result in any additional 
functional limitation to a degree that would support a rating 
in excess of the 10 percent rating.  



ii. From June 22, 2004

After reviewing the entire medical record, it is concluded 
that an evaluation in excess of 20 percent for the cervical 
spine disability is not warranted under either the old or the 
new rating criteria.  When factoring in the loss of motion of 
the cervical spine due to pain as explained by the VA 
examiner who conducted the September 2004 examination, the 
combined range of motion of the cervical spine is 285 degrees 
with pain and 225 degrees without pain, according to the 
latest September 2004 VA examination.  Entitlement to a 
higher rating has not been shown, as severe limitation of 
motion of the cervical spine has not been shown; and forward 
flexion of the cervical spine is more than 15 degrees and he 
does not have ankylosis.  

Accordingly, the preponderance of the evidence is against 
initial staged ratings greater than 10 percent prior to June 
22, 2004, or greater than 20 percent from June 22, 2004.  
38 U.S.C.A. § 5107(b). 

4. Right Shoulder 
5. Left Shoulder 

A. Factual Background 

During VA examination in November 1998, range of motion of 
the shoulders was full and painless.  The shoulders 
externally rotated to 80 degrees and internally rotated 
without difficulty.  Both shoulders had a negative 
apprehension test.  Shoulder girdle strength was 5/5.  The 
diagnosis was bilateral shoulder pain, which was most likely 
secondary to cervical spine pathology and muscle spasm 
secondary to that.  

In a December 1999 decision, the RO granted service 
connection for bilateral shoulder disabilities and assigned 
each a 0 percent rating.  



During VA examination in March 2003, the veteran complained 
of intermittent bilateral shoulder pain.  Examination of the 
right shoulder found full passive extension of 165 degrees, 
active motion of 105 degrees of abduction, 135 degrees of 
forward elevation, external rotation 45 degrees, and internal 
rotation to L4.  Positive impingement was noted.  The 
anterior cruciate joint was tender to palpation.  Rotator 
cuff strength was 5/5.  Examination of the left shoulder 
found passive forward elevation of abduction of 165 degrees, 
active motion of 100 degrees of adduction, 130 degrees of 
forward elevation, extension rotation of 45 degrees, and 
internal rotation to L3.  Positive impingement was noted.  
The anterior cruciate joint was tender to palpation.  The 
diagnosis was bilateral shoulders with a history of 
consistent with subacromial impingement or acromioclavicular 
arthrosis.  Bilateral shoulder X-rays were negative.  

On VA examination in September 2004, the right shoulder range 
of motion was 0 to 165 degrees forward elevation, 
bilaterally.  There was crepitus on internal and external 
rotation with 60 degrees of pain free motion.  Upper 
extremity muscle strength was 5/5.  The examiner stated that 
flare-ups or repetitive motion of the shoulders caused an 
additional limitation of motion of 10 degrees.  

B. Analysis 

The veteran contends that his service-connected shoulder 
disabilities should be rated higher. 

The veteran is rated under Diagnostic Code 5203.  Under 
Diagnostic Code 5203, for impairment of the clavicle or 
scapula in the major or minor arm, a 10 percent rating is 
granted for malunion or nonunion without loose movement; a 20 
percent rating is granted for nonunion with loose movement or 
for dislocation.  38 C.F.R. § 4.71a, Diagnostic Code 5203.

Full range of motion of the shoulder is measured from 0 
degrees to 180 degrees in forward elevation (flexion), 0 
degrees to 180 degrees in abduction, 0 degrees to 90 degrees 
in external rotation, and 0 degrees to 90 degrees in internal 
rotation.  38 C.F.R. § 4.71, Plate I (2004).  Diagnostic Code 
5201 provides that limitation of motion of the major or minor 
arm at shoulder level warrants a 20 percent disability 
rating.  Limitation of motion of the major arm midway between 
the side and shoulder level warrants a 30 percent disability 
rating.  A 40 percent rating is warranted when there is 
limitation of motion to 25 degrees from the side.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5201.

Under Diagnostic Code 5202, for impairment of the humerus in 
the major arm, a 20 percent rating is granted when there is 
malunion, with moderate deformity; a 30 percent rating is 
granted when there is marked deformity for the major arm.  
Also under Diagnostic Code 5202, for recurrent dislocations 
of the major arm at the scapulohumeral joint, a 20 percent 
rating is granted with infrequent episodes, and guarding of 
movement only at shoulder level; a 30 percent rating is 
granted when there are frequent episodes and guarding of all 
arm movements for the major arm. 38 C.F.R. § 4.71a, 
Diagnostic Code 5202.

i. From November 4, 1997, to December 12, 2002

The veteran does not have ankylosis of the scapulohumeral 
joint or impairment of the humerus including malunion of the 
humerus, recurrent dislocations of the scapulohumeral joint, 
fibrous union of the humerus, nonunion (false flail joint) of 
the humerus, or loss of head of (flail shoulder) the humerus.  
As such, the veteran is not entitled to a higher rating under 
Diagnostic Codes 5200, 5202, or 5203.  The evidence also 
reveals that the veteran has always been able to lift his 
left arm to above shoulder level.  And any functional loss 
due to pain does not raise the level of impairment to 
limitation of motion of the major or minor arm at shoulder 
level.  38 C.F.R. §§ 4.40 and 4.45.  Therefore, a compensable 
rating under Diagnostic Code 5201 during this period is not 
warranted. 

ii. From December 13, 2002

The medical evidence of record does not reveal that the 
veteran has ever had malunion, nonunion, or dislocation of 
the clavicle or scapula during this period.  The evidence 
also reveals that the veteran has always been able to lift 
his left arm to above shoulder level.  Even considering 
functional loss due to pain, which decreases range of motion 
by 10 degrees, as noted by the examiner who conducted the 
September 2004 VA examination, the limitation of motion still 
does not approximate the criteria for the next higher rating 
for either shoulder. 
38 C.F.R. §§ 4.40, 4.45. 

Accordingly, the preponderance of the evidence is against 
initial staged ratings higher than 0 percent prior to 
December 13, 2002, or higher than 10 percent from December 
13, 2002, for either shoulder.  38 U.S.C.A. § 5107(b). 


ORDER

Service connection for right ear hearing loss is denied. 

Service connection for residuals of a right fibula fracture 
is granted. 

Higher initial ratings for residuals of a cervical spine 
injury with traumatic arthritis, rated 10 percent from 
November 4, 1997, to June 21, 2004, and 20 percent from June 
22, 2004, are denied. 

Higher initial ratings for right shoulder impingement 
syndrome, rated 0 percent from November 4, 1997, to December 
12, 2002, and 10 percent from December 13, 2002, are denied. 

Higher initial ratings for left shoulder impingement 
syndrome, rated 0 percent disabling from November 4, 1997, to 
December 12, 2002, and 10 percent from December 13, 2002, are 
denied.


REMAND

The service medical records document a right ankle injury in 
October 1988 during service. It is unclear whether there are 
any current residuals of the injury. 

Accordingly, under the duty to assist, the case is REMANDED 
for the following action:

1. Schedule the veteran for a VA 
examination to determine whether the 
veteran currently has residuals of a 
right ankle injury.  The claims folder 
must be made available for review by the 
examiner.  If a right ankle disability is 
found, the examiner is asked to express 
an opinion as to whether it is at least 
as likely as not that the right ankle 
disability is etiologically related to an 
in--service injury. 

2. After the above development is 
completed, adjudicate the claim.  If the 
benefit sought is denied, issue a 
supplemental statement of the case and 
return the case to the Board. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112). 


______________________________________________
	GEORGE E. GUIDO JR. 
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


